IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40940
                        Conference Calendar



TOMMIE ANDERSON,

                                         Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 1:01-CV-35
                       --------------------
                          August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Tommie Anderson, federal prisoner #24492-034, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition for

lack of jurisdiction.   Anderson argues that his indictment was

defective under Apprendi v. New Jersey, 530 U.S. 466 (2000), and

Jones v. United States, 526 U.S. 227 (1999), and that he should

be able to proceed under the “savings clause” of 28 U.S.C.

§ 2255.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-40940
                                 -2-

     Anderson must show that his remedy under 28 U.S.C. § 2255

would be inadequate or ineffective to test the legality of his

detention.    See Reyes-Requena v. United States, 243 F.3d 893, 901

(5th Cir. 2001).    Specifically, he must show that his claims are

“based on a retroactively applicable Supreme Court decision which

establishes that [he] may have been convicted of a nonexistent

offense” and that the claims were “foreclosed by circuit law at

the time when the claim[s] should have been raised in [his]

trial, appeal, or first 28 U.S.C. § 2255 motion.”       Id. at 904.

     Anderson was sentenced to 188 months’ imprisonment, which is

not above the maximum statutory range for an offense involving an

undetermined amount of cocaine base.    See 21 U.S.C.

§ 841(b)(1)(C).    His sentence of imprisonment was thus not in

violation of Apprendi or Jones.     See United States v. Doggett,

230 F.3d 160, 166 (5th Cir. 2000), cert. denied, 531 U.S. 1177

(2001).   His argument that Apprendi rendered the federal drug

statutes unconstitutional is without merit.    See United States v.

Fort, 248 F.3d 475, 482-83 (5th Cir.), cert. denied, 122 S. Ct.

405 (2001).   Accordingly, the district court did not err in

determining that Anderson could not bring his claims under the

savings clause of 28 U.S.C. § 2255.

     AFFIRMED.